Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An RCE along with an Amendment were filed on February 11, 2022.  In accord with the Amendment, claims 1, 4-6, and 9-15 were amended, and claims 2, 3, 7, and 8 were cancelled.  A replacement sheet of FIG. 6 was also submitted.
Claims 1, 4-6, and 9-15 are currently pending, of which claims 1, 9, and 13 are independent claims. 
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Toan Tran on March 18, 2022.
Independent claim 9 has been amended as follows: 
IN THE CLAIMS
9.	(Currently Amended) A method comprising:
solidifying, by a three-dimensional (3D) printing system, build material particles at a selected area of a first layer of the build material particles as part of a 3D object;
capturing, by a camera system, at least two images of the first layer including the solidified build material particles from different camera angles;
generating, by a processor of the 3D printing system, a stereoscopic 3D image of the first layer including the solidified build material particles based on the at least two images of the first layer;
identifying, by the processor and based on the stereoscopic 3D image of the first layer, an optical property of the solidified build material particles at the selected area of the first layer;
that the optical property of the solidified build material particles is outside of a predefined threshold range; and

based on a determination that the optical property of the solidified build material particles is outside of the predefined threshold range, determining, by the processor, a height of the solidified build material particles at the selected area of the first layer, determining a cause of the optical property of the solidified build material particles based on the height of the solidified build material particles, correcting a condition for solidifying the build material particles in the next layer of the build material particles based on the cause of the optical property, and outputting an instruction to the 3D printing system to build the next layer of the build material particles based on the corrected condition.

Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Penny et al., US Patent Publication Number 2019/0118300 A1, describes an additive manufacturing printer configured to fuse or deposit a plurality of layers to manufacture a three-dimensional (3D) object according to a build plan (also referred to as a print plan). The imaging spectrometer is configured to measure one or more parameters while the plurality of layers are fused or deposited by the AM printer, as well as transmit one or more signals that correlate to the measured parameter(s).  In Paragraph [0082], Penny describes that some powdered build materials Penny also describes in Paragraph [0062] that “Each band 45 illustrated in the hypercube can be a different color to demonstrate temperatures (e.g., red, orange, yellow, green, blue, violet)... Parameters that can be measured by the spectrometer include but are not limited to one or more of a temperature distribution, emissivity, band ratios, radiation transport characteristics, and a melt pool shape. Additional details about such parameters are provided herein, or are otherwise understood by a person skilled in the art in view of the present disclosures. In some instances, the parameters can be sufficient to allow the controller 60 to detect one or more defects in the plurality of fused or deposited layers, and the controller 60 can be configured to adjust the build plan such that at least one defect of the one or more defects is remediated by the controller 60 adjusting the build plan ... The controller 60, or some other component of the system 10, can be configured to perform at least one of the following as part of remediation: ... deliver extra feedstock to the defect location...”) Penny also describes in Paragraph [0068] “...the controller 60 can effect those adjustments. Alternatively, the computational device 80 can do so... Some non-limiting examples of such adjustments include: adjusting an energy profile of a first laser of the AM printer 20 to maintain a desired temperature gradient about a portion ... Non-limiting examples of energy profiles can include energy delivered as a function of location within the laser spot...” Paragraph [0114] describes that machine miscalibration or misalignment, changing boundary conditions arising from the nature of the previously fused layer, and ... the stochastic nature of powder particle movement may all manifest as variations in the characteristics of the powder layer across the build platform. However, the description of Penny would not be combinable with the cited art of record, Penny would not enable a person of ordinary skill in the art to implement a process that determines a cause of an optical property to correct a condition for solidifying the build material particles and output an instruction apparatus to build the next layer of the build material particles based on the cause of the optical property.  
Goto et al., US Patent Publication No. 2015/0158249 A1 describes an apparatus including a layer forming section configured to form the layers using the composition and a bulge detecting unit configured to detect a bulge on the layers. When the bulge detecting unit detects the bulge with a height equal to or more than a predetermined height formed on one of the layers, the layer forming section is configured and arranged to adjust a thickness of a subsequent one of the layers, which is provided directly on the one of the layers where the bulge is detected.  In Paragraph [0084], Goto describes “…the shape of the bulge 9 changing and the bulges 9 newly forming due to foreign matter and the like…” and in Paragraph [0013]  describes that due to this, it is possible to more easily and suitably adjust the thickness of the layer which is provided directly on the layer where the bulge with a height, which is equal to or more than a predetermined height, is detected. In Paragraph [0032], Goto describes that in the three dimensional mold object manufacturing apparatus of the aspect, it is preferable that the bulge detecting unit is preferably configured and arranged to determine the height of the bulge by determining a focal point distance from above a main surface of the one of the layers.  However, the description of Goto would not be combinable with the cited art of record, as it is not teaching “based on a determination that the optical property of the solidified build material particles exceeds the predefined threshold, determine a height of Goto would not enable a person of ordinary skill in the art to implement a process that determines a cause of an optical property to correct a condition for solidifying the build material particles and output an instruction apparatus to build the next layer of the build material particles based on the cause of the optical property.  
Jurg et al., US Patent Publication No. 2021/0078076 A1 describes a single spatially resolved image 1 for one layer 3 of a 3D component indicates the specified area 4 of the powdered material to be consolidated by an energy projection assembly. Within the specified area 4, the image 1 indicates sufficient consolidation of the majority of the powder 5.  However, the description of Jurg would not be combinable with the cited art of record, as it is not teaching “based on a determination that the optical property of the solidified build material particles exceeds the predefined threshold, determine a height of the solidified build material particles at the selected area of the first layer”.  Therefore, the description of Jurg would not enable a person of ordinary skill in the art to implement a process that determines a cause of an optical property to correct a condition for solidifying the build material particles and output an instruction apparatus to build the next layer of the build material particles based on the cause of the optical property.  
Kamel et al. US Patent Publication No. 2017/0059529 A1 describes an additive manufacturing process, including: selectively-heating a layer of powder (18) to form a solid deposit layer (10) having a solid deposit (28), where the solid deposit layer constitutes part (24) of a component, via a selective laser heating process; propagating ultrasonic energy waves (50, 60) through the solid deposit prior to completion of the component by using a wave generating laser (40) set apart from a surface (44) of the solid deposit to direct a wave-generating laser beam (42) at the surface; detecting propagated ultrasonic energy waves (62); assessing the propagated 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an apparatus comprising: a camera system; a processor; and a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: solidify build material particles at a selected area of a first layer of the build material particles as part of a three-dimensional (3D) object; cause the camera system to capture at least two images of the first layer from different car era angles; generate a stereoscopic 3D image of the first layer including the solidified build material particles based on the at least two images of the first layer captured by the camera system; identify an optical property of the solidified build material particles at the selected area of the first layer based on the stereoscopic 3D image of the first layer; determine whether the optical property of the solidified build material particles exceeds a predefined threshold; based on a determination that the optical property of the solidified build material particles does riot exceed the predefined threshold, output an instruction to the apparatus to build a next layer of the build material particles; and “based on a determination that the optical property of the solidified build material particles exceeds the predefined threshold, determine a height of the solidified build material particles at the selected area of the first layer, determine a cause of the optical property based on the height of the solidified build material particles, correct a condition for solidifying the build material particles in the next layer of the build material particles based on the cause of the optical property”, and output an instruction to the apparatus to build the next layer of the build material particles based on the corrected condition.

Claim 9
The reasons for allowance of Claim 9 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising: solidifying, by a three-dimensional (3D) printing system, build material particles at a selected area of a first layer of the build material particles as part of a 3D object; capturing, by a camera system, at least two images of the first layer including the solidified build material particles from different camera angles; generating, by a processor of the 3D printing system, a stereoscopic 3D image of the first layer including the solidified build material particles based on the at least two images of the first layer; identifying, by the processor and based on the stereoscopic 3D image of the first layer, an optical property of the solidified build material particles at the selected area of the first layer; determining, by the processor, that the optical property of the solidified build material particles is outside of a predefined threshold range; and “based on a determination that the optical property of the solidified build material particles is outside of the predefined threshold range, determining, by the processor, a height of the solidified build material particles at the selected area of the first layer, determining a cause of the optical property of the solidified build material particles based on the height of the solidified build material particles, correcting a condition for solidifying the build material particles in the next layer of the build material particles based on the cause of the optical property”, and outputting an instruction to the 3D printing system to build the next layer of the build material particles based on the corrected condition.

Claim 13
The reasons for allowance of Claim 13 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a three-dimensional (3D) fabrication system comprising: a camera system; a spreader; forming components; and a processor to: control the spreader to apply a first layer of build material particles in a build zone: control the forming components to solidify the build material particles in a selected area of the first layer as part of a 3D object; cause the camera system to capture-at least two images of the first layer from different camera angles; generate a stereoscopic 3D image of the first layer including the solidified build material particles based on the at least two images of the first layer captured by the camera system; identify, from the stereoscopic 3D image, an optical property of the solidified build material particles at the selected area of the first layer; determine whether the optical property of the solidified build material particles exceeds a predefined threshold; based on a determination that the optical property of the solidified build material particles does not exceed the predefined threshold, output an instruction to the 3D fabrication system to build a next layer of the build material particles; and “based on a determination that the optical property of the solidified build material particles exceeds the predefined threshold, determine a height of the solidified build material particles at the selected area of the first layer, determine a cause of the optical property based on the height of the solidified build material particles, correct a condition for solidifying the build material particles”, and output an instruction to the 3D 
As dependent claims 4-6, 10-12, 14, and 15 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-6 and corresponding description.
The prior art made of record include Penny et al. (US Patent Publication No. 2019/0118300 A1); Narita et al. (US Patent Publication No. 2020/00180023 A1); Foret (US Patent Publication No. 2018/0128803 A1); WO 2016/192748 A1 Sanz Ananos et al.; Jurg et al. (US Patent Publication No. 2021/0078076 A1); Goto (US Patent Publication No. 2015/0158249 A1); and Kamel et al. (US Patent Publication No. 2017/0059529 A1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117